UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America
Vv. 19 Cr. 242 (PAC)
Mohamadou Dukuray,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey 8. Berman,
United States Attorney for the Southern District of New York, NI QIAN, Assistant United States
Attorney, of counsel; the presentence report; the Defendant’s conviction on Count One of the
above Information; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution, MOHAMADOU DUKURAY, the Defendant, shall pay
restitution in the total amount of $100 to the victims of the offenses charged in Count One. The
names, addresses, and specific amounts owed to each victim are set forth in the Schedule of
Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized
to send payments to the new address without further order of this Court.

2. Joint and Several Liability, Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
specifically Mahamadou Sidibeh and Kabine Kaba under 19 Cr, 242. Defendant’s liability for
restitution shall continue unabated until either the Defendant has paid the full amount of restitution
ordered herein, or every victim has been paid the total amount of his loss from all the restitution
paid by the Defendant and co-defendants in this matter.

3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims
03.14.2019
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York
[fz / Lyd Mi
Hit,

UNITED STATES DISTRICT JUDGE

 
